Exhibit 10.1

August 20, 2010

Joseph Scalzo

5770 Charlou Drive

Cherry Hills Village, CO 80110

Dear Joe:

Congratulations on your promotion to President & Chief Operating Officer, Dean
Foods Company. This position will continue to report to me.

Here are the specifics of your offer:

Effective Date

This promotion is effective immediately.

Base Salary

You will be paid $34,615.38 on a bi-weekly basis, less payroll taxes, which
equates to an annual salary of $900,000, less payroll taxes.

Annual Incentive Opportunity

Effective September 1, 2010, you will be eligible to earn an annual incentive as
a participant in the Dean Foods Corporate Short-Term Incentive Plan with a
target amount equal to 125% of your annualized base salary, subject to the
achievement of certain financial targets for Dean Foods and certain individual
objectives. For 2010, your annual incentive will be prorated for eight
(8) months as Chief Operating Officer and the remaining four (4) months as
President, Dean Foods Company.

Long Term Incentive Compensation – Special Promotion Grant

On August 20, 2010, subject to Compensation Committee and Board of Directors
approval, you will be granted a long-term incentive target award of $750,000. Of
the $750,000, you will be granted restricted stock units having a value of
$375,000. Your actual grant will be calculated based on the closing price of
Dean Foods stock on the date of grant. Of the $750,000, you will be granted
options to purchase shares of Dean Foods common stock having a Black Scholes
value, as determined by Mercer Consulting, of $375,000. Your target share price
will be determined based on the closing price of Dean Foods stock on the date of
grant. The restricted stock units and stock options will vest in equal
installments over a period of three years, beginning on the first anniversary of
the date of the grant. In 2011, you will be eligible for a Long Term Incentive
grant commensurate with the position of President & Chief Operating Officer,
Dean Foods Company. The amount and nature of any future long-term incentive
awards will be determined by the Compensation Committee of the Board of
Directors.



--------------------------------------------------------------------------------

Benefits

You will continue to be eligible for FlexSelect benefits (medical, dental,
vision), 401(k), Executive Deferred Compensation, Supplemental Executive
Retirement Plan (SERP), and more.

Conclusion

Joe, I continue to be impressed with your leadership at Dean Foods. I look
forward to your continued significant contributions to our Company.

Best regards,

/s/ Gregg L. Engles

Gregg L. Engles

Chairman and Chief Executive Officer

Agreed and accepted:

/s/ Joseph Scalzo Joseph Scalzo    Date: August 20, 2010

 

2